UNITED STATES DISTRICT COURT                              FILED
                              FOR THE DISTRICT OF COLUMBIA                                FEB 2 4 2011
                                                                                    Clerk, U.S. District & Bankruptcy
Solomon Ben-Tov Cohen,                )                                            Courts for the District of Columbia
                                      )
               Plaintiff,             )
                                      )
       v.                             )
                                      )
                                              Civil Action No.         11 0428
                                      )
Michael B. Mukasey, et al.,           )
                                      )
                Defendants.           )




                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application to proceed in forma pauperis. The application will be granted and the case will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B). Under that statute, the Court is required to

dismiss a case "at any time" it determines that the complaint fails to state a claim upon which

relief can be granted or seeks monetary relief from an immune defendant.

       Plaintiff is an immigration detainee at a facility in Aurora, Colorado. He sues former

Attorney General Michael Mukasey and Assistant Attorney General Tony West under Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff

alleges that Mukasey "returned a false Answer" in response to his habeas corpus petition filed in

the United States District Court for the District of Colorado, Compi. at 2,6-7, and he faults West

for filing a motion in the United States Court of Appeals for the Tenth Circuit to dismiss his

appeal as moot, which was granted. Id at 11-12. Plaintiff seeks $6 million in monetary damages

from each defendant. !d. at 19.
       This Court has a "duty ... to stop insubstantial Bivens actions in their tracks and get rid

of them." Simpkins v. District of Columbia Government, 108 F.3d 366, 370 (D.C. Cir. 1997)

(citations omitted). A federal official may be held personally liable under Bivens only for

unconstitutional conduct in which he was personally and directly involved. Cameron v.

Thornburgh, 983 F.2d 253,258 (D.C. Cir. 1993). Plaintiff has stated no facts to support a claim

against Mukasey in his personal capacity, and it is clear from the complaint attachments that

Mukasey did not personally file any documents. As for the claims against West, a prosecuting

attorney is absolutely immune from a lawsuit predicated on conduct, as alleged here, that falls

within the scope of his prosecutorial duties. See Atherton v. District of Columbia Office of

Mayor, 567 F.3d 672,686-687 (D.C. Cir. 2009). A separate Order of dismissal accompanies this

Memorandum Opinion.




Datt:::£y ~, 2011




                                                2